DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2022 has been entered. 
Response to Arguments
Applicant's arguments filed 07/07/2022 with respect to claim 15 are not persuasive.
At pages 8-9, Applicant argues that claim 15  is patentable over the cited art because it recites the limitations of previously allowed claim 9, i.e. “a control step for executing control based on whether or not a subject is detected in a position of gaze input so that in a case where a subject is not detected in the position of gaze input in the subject detection step, a position, which is based on the user operation and the selected position selected prior to the user operation, is selected rather than the position of gaze input.”
In response, Examiner respectfully disagrees and submits that “in a case” is reasonably interpreted as “if” or as indicating “a possibility” of something occurring. Thus, the limitations following “in a case” in claim 15 are contingent limitations. See MPEP 2111.04, II.
The broadest reasonable interpretation of method claim 15, having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. In the instant case the precedent condition: "in a case where a subject is not detected in the position gaze input in the subject detection step" is not met therefore the limitations are not required to be performed.
Because in VanBlon the a subject is not detected in the position of gaze input in the subject detection step, is judged to be false when at least one of interface controls 404 is detected in the position of the user’s eye gaze (see [0084]-[0086] and Figs. 4A-4B), the limitations of “a position, which is based on the user operation and the selected position selected prior to the user operation, is selected rather than the position of gaze input” is not required for a BRI as noted above to be applied to the claim as a whole.
The method of claim 15 is anticipated by VanBlon given the precedent condition of a subject is not detected in the position gaze input in the subject detection step to be false, and does not require the contingent limitations that would be required in a case where a subject is not detected in the position gaze input in the subject detection step.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by VanBlon et al. (US 2021/0096641 A1 – hereinafter VanBlon).
Regarding claim 15, VanBlon discloses a control method for an electronic device, the method comprising: a gaze detection step for detecting a position of gaze input on an image displayed on a display unit (Figs. 4A-4B;[0040]; [0075]; [0078] – to detect a position of gaze input on an image displayed on a display unit as shown in Figs. 4A-4B); a subject detection step for detecting from the image a subject of a specific type and a region included in the subject of the specific type  (Figs. 4A-4B;[0040]; [0075]; [0078] –to detect a subject of graphical interface and a region included within, e.g. control regions as shown in Figs. 4A-4B); and a control step for executing control based on whether or not a subject is detected in a position of gaze input (Figs. 4A-4B; [0084]-[0086]), so that and in a case where a subject is not detected in the position gaze input in the subject detection step, a position, which is based on the user operation and the selected position selected prior to the user operation, is selected rather than the position of gaze input (not required to be met because the condition of “a subject is not detected in the position of gaze input in the subject detection step”, is judged to be false when at least one of interface controls 404 is detected in the position of the user’s eye gaze as described at least at [0084]-[0086] and Figs. 4A-4B – also see Response to Arguments above).
Regarding claim 17, VanBlon also discloses the control step executes control so that in a case where a position selected prior to a user operation on an operating member is not on the subject in the position of gaze input, a region corresponding to the user operation, which is included in the subject in the position of gaze input, is selected in response to the user operation, regardless of the position selected prior to the user operation (Figs. 4A-4B; [0085]-[0087] – a position selected prior to a user operation is a position of one of the controls A, B, C, and D in Fig. 4A, when the position of gaze input changes to the area as shown in Fig. 4B, a region corresponding to the user operation, e.g. the user activating a corresponding control, is selected regardless of the position selected prior to the user operation, e.g. a position of controls A, B, C, and in Fig. 4A).
Allowable Subject Matter
Claims 1-8, 10-14, and 16 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116. The examiner can normally be reached IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG Q DANG/Primary Examiner, Art Unit 2484